Citation Nr: 1211110	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for depressive disorder from April 9, 2009 through May 10, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected depressive disorder.



ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran had active military service from September 2001 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO in Roanoke, Virginia, inter alia, granted service connection and assigned an initial 50 percent rating for depressive order, effective September 13, 2004.  In March 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  The RO issued a statement of the case (SOC) in April 2006. and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2006.

In November 2006, jurisdiction of the claims file was transferred to the RO in Winston-Salem, North Carolina.

In May 2008, the Board remanded the claim for an initial rating in excess of 50 percent for depressive disorder (characterized in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999), to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing the requested action, the AMC increased the rating for the Veteran's depression to 70 percent, effective April 9, 2009 (as reflected in a September 2009 rating decision and September 2009 supplemental SOC (SSOC)) and returned the matter of a higher rating to the Board for further appellate consideration.

In January 2010, the Board determined that a claim for a TDIU had been raised by the evidence of record and was a component of the Veteran's claim for higher rating for depressive disorder, and expanded the appeal, accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU, along with the claims for entitlement to an initial rating in excess of 50 percent prior to April 9, 2009, and in excess of 70 percent from that date, were remanded to the RO, via the AMC, to obtain additional evidence identified by the Veteran, and to adjudicate the matter of the Veteran's entitlement to a TDIU, in the first instance.  After completing the requested development, the AMC denied each claim (as reflected in an April 2010 SSOC) and returned the matters on appeal to the Board for further consideration.

In July 2010, the Board denied an initial rating in excess of 50 percent for depressive disorder, prior to April 9, 2009, and remanded to the RO, via the AMC, the matter of a rating in excess of 70 percent for depressive disorder, from April 9, 2009, as well as the claim for a TDIU due to depressive disorder, for further action, to include additional development of the evidence.  

In a December 2011 rating decision, the RO granted a 100 percent rating for depressive disorder, from May 11, 2011.  The RO continued to deny the claim for a TDIU due to service-connected depressive disorder (as reflected in a December 2011 SSOC), and returned the matters remaining on appeal to the Board for appellate consideration.

Although the AMC granted a maximum rating of 100 percent for the Veteran's depression from May 11, 2011, inasmuch as a higher rating for this disability is available from April 9, 2009 through May 10, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the remaining claim for higher rating, recharacterized as set forth on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board acknowledges the Veteran's September 2009 and January 2012 contentions regarding an effective date earlier than April 9, 2009 for the rating assigned to her depressive disorder.  The Board points out, however, that as the Board has already addressed the matter of an initial rating in excess of 50 percent for the Veteran's depressive disorder, prior to April 9, 2009, any argument as to effective date prior to April 9, 2009 will not be addressed herein.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim remaining on appeal have been accomplished.  

2.  From April 9, 2009 through May 10, 2011, the Veteran's depressive disorder caused total occupational and social impairment, with such symptoms as a gross impairment of thought processes, a persistent danger of the Veteran hurting herself, and the inability to maintain minimum personal hygiene and perform activities of daily living.

3.  Prior to April 9, 2009, the Veteran's service-connected depressive disorder was evaluated as 50 percent disabling, and the weight of the medical opinion and other evidence indicated that the disorder did not prevent her from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for depressive disorder, from April 9, 2009 through May 10, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for a TDIU due to service-connected depressive disorder, prior to April 9, 2009, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
	
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the claim for a higher rating for depressive disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As regards the claim for a TDIU, in February 2010 and July 2010 post-rating letters, sent pursuant to the Board's remands, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of above-described notice, and opportunity for the Veteran to respond, the April 2010 and December 2011 SSOCs reflect readjudication of the claims for increased rating and for a TDIU due to service-connected depressive disorder.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records, private medical records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative, on his behalf.  The Board also finds that no further RO action on these matters, prior to appellate consideration, is required.

The Board is satisfied that the RO has substantially complied with its July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims, and arranged for her to undergo a VA psychiatric examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating for Depressive Disorder

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Historically, by the December 2005 rating decision on appeal, the RO granted service connection for depressive disorder, and assigned an initial 50 percent rating under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9434, effective September 13, 2004.  In a September 2009 rating decision, the RO granted an increased rating of 70 percent rating, effective April 9, 2009.  In July 2010, the Board denied an initial rating in excess of 50 percent, prior to April 9, 2009, and remanded the claim for a rating in excess of 70 percent from that date.  In a December 2011 rating decision, the RO granted a maximum rating of 100 percent, effective May 11, 2011.  Given this procedural history, the issue remaining on appeal is entitlement to a rating in excess of 70 percent from April 9, 2009 through May 10, 2011.  The Board must consider the propriety of the rating assigned at this stage, as well as whether any staged rating for the disability, during the time frame in question, is warranted.

The disability rating for the Veteran's depressive disorder has been assigned pursuant to Diagnostic Code (DC) 9434.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the Veteran's psychiatric symptomatology during the time frame in question in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds-as explained in more detail below-that the record presents a basis to award the maximum, 100 percent rating from April 9, 2009 onward.

On VA examination in April 2009, the Veteran displayed impoverished speech and a cooperative but apathetic attitude toward the examiner.  Her psychomotor activity was lethargic.  She had a flat affect and was anxious and dysphonic.  She had problems with attention and could not calculate serial 7s or spell a word forward and backward.  She was oriented and thought processes were unremarkable.  Thought content was impaired by paranoid ideation.  There were no delusions or hallucinations.  She understood the outcome of her behavior, had average intelligence, and was aware she had a problem.  She had sleep impairment that interfered with daily activity.  There was no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, and no homicidal thoughts.  She had passive suicidal ideation without plan or intent due to religious beliefs.  She had good impulse control.  She was unable to maintain minimum personal hygiene.  Her disability prevented sports and exercise, had a severe impact on chores, toileting, grooming, and dressing, had a moderate impact on traveling and driving, had a slight impact on toileting, and had no impact on feeding.  Her recent and remote memory were normal, but immediate memory was mildly impaired.  She reported that she was unemployed due to her inability to keep up.  The examiner concluded that the Veteran was totally occupationally and socially impaired due to her depressive disorder.  It was noted that she was doing poorly in school and could not keep up with assignments, had mistrust and paranoid thoughts about her family, and had essentially no outside social interactions.  She was assigned a GAF score of 35.

In private medical records of the Veteran's treating psychiatrist, Hassan Jabbour, M.D., dated from August 2009 to February 2010, the Veteran was generally described as speaking in a slow monotone, being depressed, and having a flat, dull affect.

On private medical examination by Dr. Jabbour in April 2010, the Veteran was noted to have schizoaffective disorder, depressive type, along with cognitive impairment.  Her history of medication trials and adjustments involving Abilify, Wellbutrin, Clonazepam, Ativan, Ritalin, Adderall, and Prozac, was described.  She was noted to suffer from a thought disorder, an anxiety disorder, and a problem with maintaining attention.  Dr. Jabbour found that the Veteran's symptoms significantly affected her school performance, job performance, and social performance.

Collectively, the Board finds that the Veteran's symptoms from April 9, 2009, to May 11, 2011, primarily consisted of a gross impairment of thought processes, a persistent danger of the Veteran hurting herself, and the inability to maintain minimum personal hygiene and perform activities of daily living.  An impairment in thought processes was noted by Dr. Jabbour in the April 2010 report and the April 2009 examiner noted persistent paranoid ideation as an impairment in thought content.  The Veteran manifested a danger of hurting herself, as passive suicidal ideation was found on VA examination.  The Veteran further manifested an intermittent inability to perform activities of daily living, as the April 2009 examiner reported she could not maintain minimum personal hygiene, was prevented from engaging in sports and exercise, and was severely impacted in the areas of household chores, grooming, shopping, bathing, and dressing/undressing.

Significantly, the April 2009 VA examiner concluded that the Veteran was totally socially and occupationally impaired due to her depressive disorder.  In the April 2010 private medical record, Dr. Jabbour similarly found significant impairment in both social and occupational functioning due to her disability.  

Further, the April 2009 VA examiner assigned a GAF score of 35.  Under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While not all of the criteria for the 100 percent level were met during the relevant time period, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the fact that the Veteran did not experience each of the symptoms enumerated for the 100 percent level is not dispositive.

For the foregoing reasons, the Board concludes that the record supports assignment of a 100 percent rating for the Veteran's depressive disorder since April 9, 2009. The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for this rating are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  TDIU 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  



At the outset, the Board notes that the RO's award of a 100 percent rating for depressive disorder from May 11, 2011, and Board's award of the 100 percent rating for that disability for the period from April 9, renders moot the Veteran's claim for a TDIU after April 9, 2009.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).  In this vein, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court)  in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Here, however, as the Veteran is already in receipt of SMC, effective September 13, 2004, there remains no basis for further consideration of the Veteran's entitlement to TDIU due to depressive disorder after April 9, 2009.  As such, the Board's discussion of the matter of the Veteran's entitlement to a TDIU due to service depressive disorder is limited to the period prior to April 9, 2009, only.

In this case, it appears that the Veteran met the objective, minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for award of a of a schedular TDIU due to depressive disorder for the period prior to April 9, 2009, as the disorder was then rated as 50 percent disabling.  See 38 C.F.R. § 4.16a.  However, the remaining question is whether the Veteran's service-connected depressive disorder, in fact, rendered her unemployable during that period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether [a] Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU prior to April 9, 2009, is not warranted.

In January 2005, a VA examiner noted that the Veteran appeared depressed and anxious with an appropriate, albeit flat affect.  It was noted that she perceived auditory hallucinations but had no suicidal or homicidal ideation.  Insight was deemed fair.  The examiner assigned a GAF score of 60.

A few days later, the Veteran was admitted to a VA hospital.  While there, the Veteran admitted to feeling anxious and depressed.  She said that he had felt slightly paranoid and had checked her locks frequently.  She reported experiencing abnormal dreams.  The examiner indicated that the Veteran had poor eye contact with blunted affect.  Suicidal and homicidal attempts were denied. It was further noted that she was enrolled in school and had a good relationship with her father. She was a member of a religious community.  She said she experienced fatigue and difficulty at work.  Her thought flow was deemed linear and logical, and judgment and insight were fair.  There was no suicidal or homicidal ideation.  The GAF score assigned was 55.

At the time of hospital discharge, it was noted that the Veteran had no restrictions on her activities and was able to work.  The GAF score was 60.  During a March 2005 follow-up visit, the Veteran again denied suicidal and homicidal ideation.  She displayed a blunted, flat affect.  Her thought flow was spontaneous, slow, but normal.  Insight and reliability were deemed poor, but recent and remote memory were fair.  The examiner assigned a GAF score of 60.  Later in March, a GAF score of 58 was given.

In May 2005, a VA treatment note contains the notation that the Veteran had a linear, logical, goal-oriented thought process.  Her speech was observed to be coherent, and she had no suicidal/homicidal ideation, delusions, or obsessions.  Her affect was blunted, but her judgment was good.  The examiner noted a GAF score of 55.

On VA examination in June 2005, impairments in efficiency were frequent and severe, impairments in productivity were frequent and moderate, impairments in reliability were frequent and severe, the inability to perform work tasks was frequent and severe, and impaired relationships were frequent and moderate.   The Veteran was assigned a GAF score of 50.  With regard to her psychiatric symptoms, the Veteran had a constricted, blunted, and flat affect, and a hopeless, depressed, and dysphonic mood.  No impairments in attention or concentration were found.  She was oriented to person, time, and place.  She had looseness of associations, pressured speech, ruminations, and poverty of thought.  She had no delusions or hallucinations, and had above average intelligence and insight.  She had impaired judgment, but no inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  She had good impulse control and no suicidal or homicidal thoughts.  She could maintain minimum personal hygiene and had no problems with activities of daily living.  

Later that afternoon, the Veteran returned to the hospital and said that she was anxious about the VA examination.  She said that she felt hopeless but not suicidal. She reported sleeping five hours per night.  She indicated that she had a poor appetite and decreased energy.  She had not kept in contact with friends and family, although she did have a boyfriend she was in contact with daily.  The examiner observed a blunted affect, cooperative attitude, fluent albeit slow speech, and spontaneous thought flow.  Judgment and insight were deemed fair.  Remote memory was good.  The examiner assigned a GAF score of 35 and admitted the Veteran to the hospital.  When the Veteran was discharged three days later, her condition was noted to have improved, and a GAF score of 55 was given.

In July 2005, the Veteran presented to the emergency room with depression and anorexia.  No suicidal or psychotic symptoms were found.  She had recently left her boyfriend.  It was noted that the Veteran's depression disappeared after she was put on anti- depressant medication.  The GAF score assigned was 50.

On VA examination in September 2005, it was noted that the Veteran was not working, but had last worked in June 2005.  At that time, she worked at Goodwill and was let go because of frequent absences due to doctors' appointments.   On examination she was alert, cooperative, soft-spoken, and withdrawn.  There were no loose associations or flight of ideas, and no bizarre motor movements or tics.  The Veteran's mood was tense and subdued and affect was appropriate.  There was no suicidal or homicidal ideation, or delusions or hallucinations.  There was no impairment in thought processes or communication.  She was fully oriented, memory was good, insight and judgment was adequate, and intellectual capacity was adequate.  She was capable of managing her finances.  She was assigned a GAF score of 55 and noted to have "mild" impairment of psychosocial functioning.  

On private medical examination by Dr. Jabbour in August 2008, the Veteran was noted to be neat and clean.  Her affect was dull and flat, and her mood was depressed.  She was also noted to be anxious.  She had some thought disorganization, looseness of association, and tangential thinking.  She was alert and oriented.  Attention and concentration were affected, insight was limited, and judgment was fair.  Dr. Jabbour assigned a GAF score of 35.  The examiner noted that the Veteran was unable to keep a job and was permanently disabled.

On VA examination in October 2008, the examiner specifically found there was no total occupational or social impairment due to the Veteran's depressive disorder, and no reduced liability or productivity.   There were deficiencies in the areas of thinking, family relations, work, mood and school.  These deficiencies were largely due to difficulties with concentration and focus.  There were no deficiencies in judgment. The Veteran was found to be mentally competent.  She was assigned a GAF score of 45 on examination, and 50 over the past year.  With regard to her psychiatric symptoms, the Veteran had fair hygiene.  She had impoverished speech and a flat affect.  She was cooperative and attentive and fully oriented.  She had paucity of ideas but no impairment in thought content.  She had no delusions and understood the outcome of her behavior.  She had no inappropriate behavior, no obsessive behavior, no panic attacks, and no homicidal or suicidal thoughts.  She had good impulse control and no episodes of violence.  She reported bathing only once per week, and her disability prevented sports and exercise, had a severe impact on chores and bathing, a moderate impact on shopping, a slight impact on grooming, feeding, dressing, traveling, and driving, and no impact on toileting.  

The Board finds that, collectively, the evidence of record does not support a finding that the Veteran's service connected depressive disorder rendered her unemployable prior to April 9, 2009.  The September 2005 VA examiner described her psychosocial impairment as "mild."  She reported having been employed in June 2005, but let go because of frequent absences due to doctors' appointments.   On VA examination in October 2008, it was specifically determined that the Veteran's depressive disorder did not cause total occupational or social impairment, or reduced reliability or productivity.  

While during this period, there is some evidence to support a finding of a TDIU, the objective evidence does not show that the Veteran's overall symptomatology during this timeframe is characteristic of the level of impairment contemplated by a TDIU.  Specifically, the June 2005 VA examiner found impairments in efficiency, productivity, reliability, the ability to perform work tasks, and maintaining relationships.  Significantly, however, the examiner did not render a finding that the Veteran was unable to engage in substantially gainful employment due to her depressive disorder.  In the August 2008 report, Dr. Jabbour found the Veteran was unable to keep a job, but no rationale was offered for this opinion.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the symptomatology documented by Dr. Jabbour in the report does not explain the conclusion reached.  Dr. Jabbour noted the Veteran had a dull affect, depressed mood, anxiety, problems with concentration, thought disorganization, loose associations, and tangential thinking, but that she was alert, oriented, and had fair judgment.  It is unclear how these symptoms rendered the Veteran unemployable from all forms of substantially gainful employment.

The Board further notes that none of the GAF scores assigned prior to April 9, 2009  support a finding that, during that time frame, the Veteran was rendered unemployable due to her depressive disorder.   The Veteran was assigned the following scores during the pertinent time frame: 60 and 55 (in January 2005), 60 and 58 (in March 2005), 55 (in May 2005), 50, 35, and 55 (in June 2005), 50 (in July 2005), 55 (in September 2005), 35 (in August 2008), and 45 on VA examination in October 2008 with a score of 50 over the past year.  

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

These GAF scores are generally consistent with no more than moderately severe symptomatology.  While a low score of 35 was assigned in June 2005, the Board notes that this score was given at the beginning of a brief hospitalization.  After receiving treatment, the Veteran's condition improved, and she was assigned a score of 55 at discharge.  As this score was only briefly assigned, the Board does not find it representative of the Veteran's overall state of functioning during the pertinent time period.  Also, while a low score of 35 was documented by Dr. Jabbour in August 2008, the report does not support a finding that the Veteran then experienced symptoms indicative of a score between 31 and 40.  there was no evidence of impairment in reality testing or communication.  To the contrary, the Veteran was noted to be fully oriented and judgment was fair.  Major impairments in several areas were not noted.  Similarly, while the October 2008 VA examiner assigned a score of 45, the examiner also found that the Veteran's depressive disorder did not cause total occupational or social impairment, or reduced reliability or productivity.  

In sum, while the record prior to April 9, 2009 demonstrated some difficulty in maintaining employment due to depressive disorder, such difficulty is contemplated in the 50 percent rating the assigned.  The competent, probative evidence did not then establish that the Veteran was unable to engage in substantially gainful employment as a result of her  depressive disorder for this time frame.  Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence indicates that the Veteran's depressive disorder did not render her unemployable prior to April 9, 2009.

Furthermore, to whatever extent the Veteran and her representative attempt to establish the Veteran's entitlement to a TDIU due to service-connected depressive disorder prior to April 9, 2009, on the basis of lay assertions, alone, the Board emphasizes that neither individual is shown to possess expertise in medical or vocational matters (see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and such assertions are not supported objectively.  Thus, this evidence weights against the Veteran's claim.

For all the foregoing reasons, the claim for a TDIU due to depressive disorder, prior to April 9, 2009, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 100 percent rating for depressive disorder, from April 9, 2009 through May 10, 2011, is granted, subject to the legal authority governing the payment of compensation benefits.

The claim for a TDIU due to service-connected depressive disorder, prior to April 9, 2009, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


